815 F.2d 706
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Paul A. BISIG, Jr., Defendant-Appellant.
No. 86-5901.
United States Court of Appeals, Sixth Circuit.
March 18, 1987.

Before ENGEL, KRUPANSKY and GUY, Circuit Judges.

ORDER

1
This case has been referred to a panel of the Court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the briefs and record, this panel agrees unanimously that oral argument is not needed.  Rule 34(a), Federal Rules of Appellate Procedure.


2
In this case defendant filed a motion for reduction of sentence under Rule 35, Federal Rules of Criminal Procedure, seeking modification of a 1984 drug-related conviction.  The district court denied an initial motion, a second motion, and a motion for reconsideration.  This appeal followed the denial of the motion to reconsider the second motion.  On appeal the parties have briefed the issues.


3
Upon consideration, we affirm for the reasons set forth by the district court in the order denying reconsideration.


4
It is therefore ORDERED that the final order of the district court be affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.